Per Curiam.
This is an appeal from that part of the decree which adjudges that the complainants are not entitled to the relief prayed for in respect of the salaries paid to the officers of the corporation. We think the vice-chancellor was right in this portion of the decree, and, upon the appeal of Murray and others, there must be an affirmance for the reason stated by the vice-chancellor.
For affirmance—The Chief-Justice, Garrison, Swayze, Parker, Bergen, Voorhees, Kalisoh, Bogert, Vredenburgh, Vroom, Congdon, White—12.
For reversal—None.